Case 2:19-cv-00247-JAW Document 14 Filed 10/24/19 Page 1 of 3                        PageID #: 85




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                          CIVIL ACTION NO: 2:19-cv-00247-JAW




 NEWREZ LLC, F/K/A NEW PENN
 FINANCIAL, LLC, D/B/A SHELLPOINT
 MORTGAGE SERVICING

                    PLAINTIFF

 v.

 BENJAMIN CAMPO, ESQ., SPECIAL
 ADMINISTRATOR OF THE ESTATE OF
 REBECCA G. ANDERSON, AND THOMAS A.
 ANDERSON

                  DEFENDANTS


                       OBJECTION TO SCHEDULING ORDER
                     AND PARTIES’ PROPOSED DISCOVERY PLAN

       Counsel for Plaintiff and for the Estate of Rebecca G. Anderson (“Defendant”) conducted

a Rule 26(f) conference in this matter on October 16, 2019. As a result of that conference, the

parties respectfully request that the discovery deadline be extended by three months and that the

other deadlines set forth in the Court’s scheduling order be modified accordingly.

       The reason for these requested alterations is that the Defendant is attempting to sell the

property. This effort requires coordination between not only Plaintiff and Special Administrator

Campo (acting on behalf of the Estate), but also between Special Administrator Campo and

Defendant Thomas A. Anderson. The parties anticipate that any discovery in this matter may

require additional time to conduct and to complete under such circumstances.

                                                 1
Case 2:19-cv-00247-JAW Document 14 Filed 10/24/19 Page 2 of 3                      PageID #: 86




      In light of this situation, the parties would propose the following revisions to the Court’s

Scheduling Order:

      Deadline for Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1): November 30, 2019

      Deadline for Amendment of the Pleadings and Joinder of Parties: January 21, 2020

      Expert Witnesses: Neither party anticipates any expert witness testimony

      Deadline to Complete Discovery: May 20, 2020

      Deadline to file Notice of Intent to file Motion for Summary Judgment and Need for a

      Pre-Filing Conference Pursuant to Local Rule 56(h): May 27, 2020

      Expected Trial Date (assuming the property has not been sold): This case shall be ready
      for trial by July 6, 2020

      Further Matters in Aid of Disposition: None needed, because the parties have already
      discussed potential resolutions outside of foreclosure.


      Special Administrator Campo has consented to this Objection.




                                                    Plaintiff NewRez LLC, f/k/a New Penn
                                                    Financial, LLC d/b/a Shellpoint Mortgage
                                                    Servicing


                                                    By:/s/ Matthew Crouter, Esq. Bar No. 5909
                                                           Bendett & McHugh, PC
                                                           30 Danforth St. Suite 104
                                                           Portland, ME 04101
                                                           207-221-0016
                                                           MeCourtMailings@bmpc-law.com




                                                2
Case 2:19-cv-00247-JAW Document 14 Filed 10/24/19 Page 3 of 3                        PageID #: 87




                                  CERTIFICATE OF SERVICE

       I, Matthew Crouter, hereby state that a true and correct copy of the Objection to

Scheduling Order and Proposed Discovery Plan is being filed electronically utilizing the ECF

system and that the ECF system will automatically generate and send a Notice of Electronic

Filing to all users associated with the case. If the ECF system indicates that a party is being

served electronically, such service will be deemed to comply with the ECF system. If the ECF

system indicates that a party is not a user of the ECF system, a true and correct copy of this filing

will be delivered by United States first class mail, postage prepaid, to any such party.



                                              By: /s/ Matthew Crouter, Esq. Bar No.: 5909
                                                 MECourtMailings@bmpc-law.com




                                                  3
